*296The opinion of the court was delivered by
START, J.
The respondent claims that the furnishing of intoxicating liquor, under the circumstances and in the places disclosed by the State’s evidence, is not prohibited by the statute relating to traffic in intoxicating liquor. The evidence tended to show that the respondent gave away intoxicating liquor in his barn and granary. If the barn and granary were not a part of the respondent’s dwelling house, within the meaning of the statute, then the giving away of intoxicating liquor therein was unlawful.
Section 3800 of R. L., relating to the sale and • giving away of intoxicating liquor, among other things, provides that the words, “give away,” shall not apply to the giving away of intoxicating liquor, at “ private dwellings or their dependencies,” except under certain conditions which have no application to this case. By No. 41 of the Acts of 1882, this section is amended, and, as amended, provides that the words, “ give away,” shall not apply to the giving away of intoxicating liquor by a. person in his own “ private dwelling.” By ommitting the words, “ or their dependencies,” in the act of 1882, it is clear that the Legislature intended to give the words, “give away,” a more restricted meaning than that given by the original act. If the Legislature intented the words, “ private dwellings,” or the words, .“his own private dwellings,” to include barns and other out-buildings, then the words, “ or their dependencies,” as used in the original act, had no meaning, and the Legislature amended the act by omitting these words, without intending thereby to give any different meaning to the words, “ give away,” from that in the original act. We think the Legislature by the use of the words, “ or their dependencies,” in the original act, and the omission of these words in the latter act, has clearly indicated that it did not intend the words, “ his own private dwelling,” to include barns and other out-buildings, and the right to give away intoxicating liquor is restricted to the giving of it in the building in which *297one lives, eats, sleeps, and entertains his friends; and we hold that the giving away of intoxicating liquor hy the respondent, in the manner and in the places disclosed by the State’s evidence, was unlawful.
The testimony of Laird and Emery tended to show a sale of intoxicating liquor. They went to the respondent’s house and called for some cider. The respondent invited them into his cellar, and there told them he had something better, produced a bottle of whiskey and offered them some, and they both drank from the bottle; Emery also drank cider. Emery asked the respondent what the bill was, and he replied that it was nothing —that he kept nothing for sale. Thereupon, Emery threw a quarter of a dollar upon a barrel there standing, and left it. Under proper instructions, which were given, it was for the jury to say whether this was a sale, or a giving away, of intoxicating-liquor, and the respondent’s motion for a verdict was properly overruled.
The court properly refused to instruct the jury as to the common law definition of a “ dwelling house.” They were fully instructed as to what the Legislature intended by the words, “ one’s own private dwelling,” as used in the statute, and this was all that was required.
In other respects, the charge was such as the case called for. It was not error to call the attention of the jury to the evil of giving away intoxicating liquor under the circumstances disclosed by the evidence, and that it was an evil that the law was designed to guard against.
Upon inspection of the record, the court are of the opinion that judgment ought to he rendered upon’the verdict, and it is so rendered; sentence imposed cmd execution ordered.